The decision of the Court was pronounced-by,
Hornblower, C. J.
Laying out of the question, all objection on the score of time; and admitting that it is not a case, in which the judgment of this court was final between the parties* yet upon the principles on which my opinion in favor of a reversal, was founded, it would be a vain and nugatory thing to award a venire do novo in this case, upon the pleadings as they now stand. Since this motion has been made, I have carefully reviewed that opinion, as it is reported in 3 Green’s R. 289; and-' I have done so with the more care, because the rest of the court, although they did not dissent from my views of the case, put their opinions, (and with which I fully concurred) on the simple position, that the indorsements were permitted to be read as evidence of payments made on the bond, without any other proof of such payments having been made, or any evidence showing when, where or by whom those indorsements had been entered-on the bond. The result of that review has only served to confirm mo in the view I then took of the case, that payments could not be given in evidence under the pleadings in the cause, for the purpose of taking the case out of the statute of limitations.
In my opinion therefore, this motion musí be denied, with? costs.

Motion denied with costs.